Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 1 of 13 PageID 9590




                              EXHIBIT 1
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 2 of 13 PageID 9591



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

                                                       )
  Winn-Dixie Stores, Inc. and                          )
  Bi-Lo Holdings, LLC,                                 )
                                                       )
         Plaintiffs,                                   )
                                                       ) Case No. 3:15-cv-01143-BJD-PDB
  v.                                                   )
                                                       )
  Southeast Milk, Inc., et al.,                        )
                                                       )
         Defendants.                                   )
                                                       )

               PLAINTIFFS’ SUPPLEMENTAL REQUESTS FOR PRODUCTION

          Plaintiffs Winn-Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings, LLC (“Bi-Lo”)

  (“Plaintiffs”), pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, request that

  Defendants Dairy Farmers of America, Inc., Land O’Lakes, Inc., and Agri-Mark, Inc.

  (“Defendants”) provide a written response to Plaintiffs’ Supplemental Request for Production of

  Documents (the “Requests”), within 7 days of service, and produce responsive documents within

  14 days of service.

                                          DEFINITIONS

          1.      “All” shall mean “each,” “any,” and “every.”

          2.      “Communication” means oral or written transmission or receipt of words or

  information, by all means, directly or indirectly, regardless of how or by whom the

  communication was initiated, including: (a) written statements by means such as letter,

  memorandum, e-mail, instant message or facsimile, and (b) oral statements by means such as

  face-to-face meetings or via telephone or computer. Communications with an entity include

  communications by or with its subsidiaries, divisions, subdivisions, affiliates, programs,

                                                  1
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 3 of 13 PageID 9592



  predecessor and successor entities, partners, officers, directors, members, employees, agents,

  legal counsel or other persons acting on its behalf.

         3.      The term “meeting” means any contemporaneous presence (whether face-to-face

  or via telephone or computer) of two or more persons for any purpose, whether planned or

  arranged, scheduled or not.

         4.      The term “document” includes, but is not limited to, Electronically Stored

  Information (“ESI”), and (without regard to medium) shall include “writings, drawings, graphs,

  charts, photographs, sound recordings, images, and other data or data compilations.” See Fed. R.

  Civ. P. 34(a)(1)(A). A “document” shall also mean the original (or identical duplicate when the

  original is not available) and all non-identical copies (whether non-identical because of notes,

  comments, marks, transmission notations, highlights or other reasons), and all drafts.

         5.      The term “employee” means a person currently or previously employed by or

  acting as the agent of another person.

         6.      The term “person” means a natural person or an entity.

         7.      The term “entity” means a business, legal or government entity such as a

  corporation, partnership, association, program or cooperative.

         8.      The term “identify,” when referring to a natural person, means to give the

  person’s full name, present or last known residential address, and present or last known place of

  employment. When referring to an entity, the term “identify” means to give the full business

  name and present or last known business address.

         9.      The term “identify,” when used in reference to a Communication or Meeting,

  means to identify all persons involved in such Communication or Meeting, to list all documents

  related to such Communication or Meeting (including all documents recording or summarizing



                                                   2
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 4 of 13 PageID 9593



  such Communication or Meeting or documents tending to show that the Communication or

  Meeting occurred) and to state any actions known by you to have been taken as a result of such

  Communication or Meeting.

         10.     The term “identify,” when used in reference to a fact, means to set forth all

  matters explaining, concerning, causing, or contributing to the information sought in the Request.

         11.     “Concerning,” “relating to,” “referring to,” “regarding” or “with respect to”

  means discussing, describing, reflecting, dealing with, pertaining to, analyzing, evaluating,

  estimating, embodying, identifying, constituting, containing, mentioning, stating, evidencing,

  studying, surveying, projecting, assessing, recording, summarizing, criticizing, reporting,

  commenting or otherwise involving, in whole or in part.

         12.     “You” or “your” means the responding Defendant, its predecessors, successors,

  subsidiaries, departments, divisions, affiliates, locations or programs in the United States,

  including entities which the responding Defendant manages or controls, together with all present

  and former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by the responding Defendant to be acting in whole or in

  part on behalf of the responding Defendant.

         13.     “Southeast Milk, Inc.” or “SMI” means Southeast Milk, Inc., its predecessors,

  successors, subsidiaries, departments, divisions, affiliates, or locations in the United States,

  including entities which SMI manages or controls, together with all present and former directors,

  officers, partners, members, employees, agents, attorneys, investigators, representatives, or other

  persons known by SMI to be acting in whole or in part on behalf of SMI. SMI shall include, but

  not be limited to, Gufstafson’s Dairy, Sunshine State Dairy and Sunshine Dairy.

         14.     “National Milk Producers Federation” or “NMPF” means National Milk



                                                  3
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 5 of 13 PageID 9594



  Producers Federation, its predecessors, successors, subsidiaries, departments, divisions,

  affiliates, locations or programs in the United States, including entities which NMPF manages or

  controls, together with all present and former directors, officers, partners, members, employees,

  agents, attorneys, investigators, representatives, or other persons known by NMPF to be acting in

  whole or in part on behalf of NMPF.

         15.     “Cooperatives Working Together” or “CWT” means Cooperatives Working

  Together, its predecessors, successors, subsidiaries, departments, divisions, affiliates, locations

  or programs in the United States, including entities which CWT manages or controls, together

  with all present and former directors, officers, partners, members, employees, agents, attorneys,

  investigators, representatives, or other persons known by CWT to be acting in whole or in part

  on behalf of CWT. For purposes of these Requests, CWT shall exclude matters exclusively

  regarding the Export Assistance Program such that the Export Assistance Program is not

  intended, standing entirely alone, to be responsive.

         16.     “Dairy Farmers of America, Inc.” or “DFA” means Dairy Farmers of America,

  Inc., its predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in

  the United States, including entities which DFA manages or controls, together with all present

  and former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by DFA to be acting in whole or in part on behalf of

  DFA.

         17.     “Land O’Lakes, Inc.” or “Land O’Lakes” means Land O’Lakes, Inc., its

  predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

  States, including entities which Land O’Lakes manages or controls, together with all present and

  former directors, officers, partners, members, employees, agents, attorneys, investigators,



                                                   4
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 6 of 13 PageID 9595



  representatives, or other persons known by Land O’Lakes to be acting in whole or in part on

  behalf of Land O’Lakes.

          18.      “Dairylea Cooperative Inc.” or “Dairylea” means Dairylea Cooperative Inc., its

  predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

  States, including entities which Dairylea manages or controls, together with all present and

  former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by Dairylea to be acting in whole or in part on behalf of

  Dairylea.

          19.      “Agri-Mark, Inc.” or “Agri-Mark” means Agri-Mark, Inc., its predecessors,

  successors, subsidiaries, departments, divisions, affiliates or locations in the United States,

  including entities which Agri-Mark manages or controls, together with all present and former

  directors,    officers,   partners,   members,   employees,    agents,    attorneys,   investigators,

  representatives, or other persons known by Agri-Mark to be acting in whole or in part on behalf

  of Agri-Mark.

          20.      The term “Milk Product” shall mean raw farm milk as well as fluid milk (whole

  milk, 2% milk, 1% milk and skim milk) and other fresh milk products, including without

  limitation cream, half & half, yogurt, cottage cheese, cream cheese, sour cream, butter, cheese

  and ice cream.

          21.      A “dairy cow” shall mean a milking cow, dry cow or bred heifer.

          22.      The term “BST-free” shall mean Milk Products that you describe, offer, produce,

  sell, advertise or market as being produced from milk drawn from dairy cows that are not treated

  with bovine somatotropin or recombinant bovine growth hormone, sometimes also referred to as

  rBST or rBGH, respectively (or as artificial growth hormones).



                                                   5
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 7 of 13 PageID 9596



         23.     The “dairy industry” shall mean persons that produce, asSMIble, bottle or sell

  Milk Products in the United States, or such other meaning as you may from time to time use in

  the ordinary course of your business.

         24.     The term “Herd Retirement Program” refers to a program or effort developed,

  sponsored, implemented or funded in whole or in part by NMPF, CWT or other Defendants by

  which dairy cows were removed from production through retirement or otherwise, including the

  ten herd retirements implemented by CWT during the Relevant Time Period.

         25.     The “United States Congress” shall mean members, committees, subcommittees,

  employees, offices or agencies of the United States Congress, as well as registered lobbyists. A

  “State Legislature” shall mean members, committees, subcommittees, employees, offices or

  agencies of a legislative body of one of the fifty United States (for example, the Florida

  Legislature), as well as registered lobbyists.

         26.     “USDA” shall mean the United States Department of Agriculture, the Agriculture

  Secretary, and employees, offices or agencies of the United States Department of Agriculture, as

  well as registered lobbyists. A “State Department of Agriculture” shall mean a State Agriculture

  Secretary, and employees, offices or agencies of a State Department of Agriculture (for example,

  the Florida Department of Agriculture and Consumer Services), as well registered lobbyists.

                                           INSTRUCTIONS

         1.      In addition to all requirements set forth in the Federal Rules of Civil Procedure,

  which Plaintiffs incorporate herein, the following instructions apply to each of the Requests set

  forth below, and are deemed to be incorporated in each of these Requests.

         2.      Defined terms apply without regard to capitalization.

         3.      You should construe these Requests as follows:



                                                   6
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 8 of 13 PageID 9597



                 a. the conjunctions “and” and “or” should be read either disjunctively or
                    conjunctively to bring within the scope of the Request all information that
                    might otherwise be construed to be outside its scope; and
                 b. the present tense of a verb includes its past tense and vice versa.

         4.      These Requests require that you produce: (a) all responsive Documents created,

  generated or dated during the Relevant Time Period, and (b) all Documents created, generated or

  dated outside the Relevant Time Period that contain information concerning the Relevant Time

  Period or which were referred to in Documents otherwise responsive to these Requests.

         5.      Produce all responsive Documents in your possession, custody or control,

  regardless of the physical location of the Documents or whether such Documents are possessed

  directly by you or by others from whom you can obtain the Documents.

         6.      Produce the original of all responsive Documents, together with all non-identical

  copies and drafts. If the original of a Document cannot be located, a copy shall be produced in

  lieu thereof, and shall be legible. A paper Document shall be bound or stapled in the same

  manner as the original.

         7.      Documents that respond in whole or in part to a portion of these Requests are to

  be produced in their entirety, including all attachments, enclosures, glossaries, appendices,

  exhibits, routing slips, transmittal memoranda, letters, cover sheets, comments or evaluations.

  Documents attached to each other, and email messages and their attachments, should not be

  separated.

         8.      Documents not otherwise responsive to these Requests shall be produced if such

  Documents mention, discuss, refer to, or explain the Documents that are called for by these

  Requests.

         9.      All Documents shall be produced in the same order as they are kept in the

  ordinary course of business. If Documents have been removed from the files in which they were

                                                 7
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 9 of 13 PageID 9598



  found for purposes of producing them in response to these Requests, indicate for each Document

  the file in which the Document was originally located.

           10.   All Documents shall be produced in the file folder, envelope, or other container in

  which the Documents are kept. If the container cannot be produced, produce copies of all labels

  or other identifying marks.

           11.   Documents shall be produced in such fashion as to identify the department,

  branch, or office where they were located and, if applicable, the natural person in whose

  possession they were found and the business address of all document custodians.

           12.   If a Document once existed and has subsequently been lost, destroyed, or is

  otherwise missing, provide sufficient information to identify the Document and state the details

  concerning its loss.

           13.   All Documents produced in paper or .TIFF form should be numbered

  sequentially, with a unique number on each page, and with a prefix identifying the producing

  party.

           14.   If you object to a part of these Requests: (a) state each objection in sufficient

  detail to permit the Court to determine the validity of the objection; and (b) produce all

  responsive information to which your objection does not apply.

           15.   If you claim that a part of these Requests is vague or ambiguous, identify the

  specific language you consider vague or ambiguous and state the interpretation of the language

  in question you used to frame your response.

           16.   If you redact a portion of a Document, affix the word “REDACTED” on each

  page which you have redacted.

           17.   If Documents are redacted on a basis other than privilege, provide the information



                                                  8
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 10 of 13 PageID 9599



   and reason for the redaction in sufficient detail to allow Plaintiffs to assess the validity of the

   claim for redaction. Non-responsiveness of a portion of a Document is not a sufficient basis for

   redaction.

           18.       If you claim the attorney-client privilege or another privilege or work-product

   protection for a Document, provide a detailed privilege log that contains the following

   information for each Document withheld:

                     a. the date of the Document;
                     b. the identity of all authors of the Document;
                     c. the identity of all persons who prepared or participated in the preparation of
                        the Document;
                     d. the identity of all persons who received the Document;
                     e. the identity of all persons from whom the Document was received;
                     f. a general description of the subject matter;
                     g. the present location of the Document and all copies thereof;
                     h. the identity of all persons having custody or control of the Document and all
                        copies thereof;
                     i. the Requests to which the Document is responsive; and
                     j. sufficient information concerning the Document and the circumstances thereof
                        to explain the claim of privilege or protection and to permit the adjudication
                        of the propriety of the claim.

           19.       If you assert privilege with respect to part of a Document, redact the privileged

   portion and indicate clearly on the Document where the information was redacted. Produce the

   redacted Document even if you believe that the nonredacted portion is not responsive. Identify

   the redacted portions on the privilege log in the same manner as Documents that are withheld in

   their entirety.

           20.       Requests seeking Documents concerning supply, demand, prices or sale of Milk

   Products exclude invoices and compilations thereof.

                                    REQUESTS FOR PRODUCTION

           1. For each witness identified in response to Supplemental Interrogatory No. 1, produce

                 the following:

                                                     9
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 11 of 13 PageID 9600



              a. All documents relating to the witness’ dairy farming business from 2003

                 through 2013;

              b. All documents relating to the entity or entities through which the witness

                 conducted his or her dairy farming business from 2003 through 2013;

              c. All documents relating to that entity’s or entities’ accounts and relationships

                 with any bank, credit union or other financing source;

              d. All documents relating to any analysis done by the witness or on behalf of the

                 entity or entities through which he or she conducted dairy farming regarding a

                 decision whether or not to submit a bid under the Herd Retirement Program,

                 and if so, the amount of the bid;

              e. All documents relating to any bid submitted under the Herd Retirement

                 Program;

              f. The federal and state tax returns for the entity or entities through which the

                 witness conducted his or her dairy farming business for the tax years 2003

                 through 2013;

              g. All documents relating to the financial condition of the entity or entities

                 through which the witness conducted his or her dairy farming business from

                 2003 through 2013;

              h. The witness’ personal federal and state tax returns for the tax years 2003

                 through 2013.

              i. All documents relating to any compensation or remuneration received from

                 the witness by any Defendant from 2003 through the present, as requested in

                 Interrogatory No. 1.f.



                                               10
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 12 of 13 PageID 9601



        2. For each witness identified in response to Supplemental Interrogatory No. 3, if

           applicable, produce the following:

              a. All documents relating to any statements made by the witness regarding

                  Cooperatives Working Together;

              b. All documents received by the witness regarding Cooperatives Working

                  Together;

              c. All documents relating to any statements made by the witness regarding

                  CWT’s Herd Retirement Program;

              d. All documents received by the witness regarding CWT’s Herd Retirement

                  Program;

              e. All documents relating to any statements made by the witness regarding the

                  Capper-Volstead Act or Capper-Volstead immunity;

              f. All documents received by the witness regarding the Capper-Volstead Act or

                  Capper-Volstead immunity.

              g. All documents relating to any compensation or remuneration received from

                  the witness by any Defendant from 2003 through the present, as requested in

                  Interrogatory No. 3.g.\




                                                11
Case 3:15-cv-01143-BJD-PDB Document 222-1 Filed 10/12/18 Page 13 of 13 PageID 9602



   Dated: October 12, 2018


                                            /s/ H. Timothy Gillis
                                            H. Timothy Gillis, Trial Counsel
                                            Florida Bar No. 133876
                                            Jeffrey S. York
                                            Florida Bar No. 987069
                                            Shutts & Bowen LLP
                                            1022 Park Street, Suite 308
                                            Jacksonville, FL 32204
                                            Phone: (904) 899-9926
                                            Fax: (904) 899-9965
                                            tgillis@shutts.com
                                            jyork@shutts.com

                                            Patrick J. Ahern
                                            Ahern and Associates, P.C.
                                            8 South Michigan Avenue
                                            Suite 3600
                                            Chicago, IL 60603
                                            (312) 404-3760
                                            patrick.ahern@ahernandassociatespc.com
                                            (Admitted Pro Hac Vice)

                                            Attorneys for Plaintiffs Winn-Dixie
                                            Stores, Inc., and Bi-Lo Holdings, LLC


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 12, 2018, I served the foregoing by email on

   counsel of record for all defendants.

                                            /s/ H. Timothy Gillis




                                              12
